     Case 1:20-cv-00218-AWI-EPG Document 32 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTHA RUIZ, et al.,                              Case No. 1:20-cv-00218-AWI-EPG
12                       Plaintiffs,
13             v.                                       ORDER GRANTING STIPULATION TO
                                                        MODIFY SCHEDULING ORDER
14    GENERAL INSURANCE COMPANY OF
      AMERICA,                                          (ECF No. 31)
15
                         Defendant.
16

17
            Before the Court is the parties’ stipulation to modify the Scheduling Order in this case.
18
     (ECF No. 31.) The parties seek a sixty-day extension of all remaining pre-trial deadlines in order
19
     to explore settlement. (Id.)
20
            The Court will grant the parties’ stipulation. However, to accommodate the district
21
     judge’s calendar, the Court will also continue the pretrial conference and trial dates.
22
            Accordingly, IT IS HEREBY ORDERED that the Scheduling Order (ECF No. 20) is
23
     hereby modified as follows:
24

25
       Event                               Deadline/Date
26
       Nonexpert Discovery Cutoff          August 20, 2021
27

28
                                                        1
     Case 1:20-cv-00218-AWI-EPG Document 32 Filed 04/21/21 Page 2 of 2


 1
       Expert Disclosure                   September 20, 2021
 2
       Rebuttal Expert Disclosure          October 22, 2021
 3

 4     Expert Discovery Cutoff             November 22, 2021

 5     Dispositive Motion Filing           January 7, 2022
       Deadline
 6
       Pretrial Conference                 July 20, 2022, 10:00 AM, Courtroom 2 (AWI)
 7
       Trial                               September 13, 2022, 8:30 AM, Courtroom 2 (AWI)
 8

 9             All other terms and conditions of the Scheduling Order (ECF No. 20) remain in full force

10   and effect. No further extensions shall be granted absent good cause.

11
     IT IS SO ORDERED.
12

13      Dated:       April 21, 2021                             /s/
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
